Schroeder, J.,
dissenting: I respectfully disagree with Syl. ¶ 6, subparagraph (1), and the corresponding portion of the court’s opinion. When the civil service employee holding a permanent status position as supervisor of vocational rehabilitation at the Lamed State Hospital (appellant herein) was demoted by his employer his permanent status position was terminated. He did not accept employment at the demoted status. He was therefore under no obligation whatever to report for work in the demoted position. Therefore, his failure to report for work is explained by the record, and his failure to report for work is immaterial to a resolution of the issue on his fitness to hold the position of supervisor of vocational rehabilitation in which he held permanent status. His right of appeal had become fixed by the demotion action taken by his employer, and he did not waive his right to appeal from the demotion action taken by his employer. His appeal from the demotion action was timely perfected and he has a right to be heard on the issue.
It is submitted the judgment of the lower court should be reversed.
Owsley and Prager, JJ., join in the foregoing dissenting opinion.